In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00015-CR



          THOMAS GLEN BAYES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 31417




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION
           While serving a period of deferred adjudication community supervision on the offense of

obstruction or retaliation1 for having threatened to harm Greenville, Texas, Police Officer Jackie

Wayne Maloy, Thomas Glenn Bayes was accused of violating terms of that community

supervision in five different ways. Bayes’ guilt was adjudicated on the underlying charge, and he

was sentenced to ten years’ confinement.

           On appeal, Bayes challenges the sufficiency of the evidence supporting the trial court’s

findings that he failed to submit to a required urinalysis on or about December 6, 2017, committed

the offense of terroristic threat toward community-supervision personnel on or about December 5,

2017, failed to write an ordered letter of apology to the victim of his retaliation, used alcohol on

or about December 5, 2017, and failed to perform community service restitution as ordered, for

the months of September, October, and November 2017. Because the evidence is sufficient to

support at least one—in fact, all—of the five findings, we affirm the judgment of the trial court.

           We review an order revoking community supervision under an abuse-of-discretion

standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Pierce v. State, 113

S.W.3d 431, 436 (Tex. App.—Texarkana 2003, pet. ref’d). The State’s burden of proof to revoke

community supervision is by a preponderance of the evidence. Rickels, 202 S.W.3d at 763; Pierce,

113 S.W.3d at 436. The revocation order is “supported by a preponderance of the evidence” if the

“greater weight of the credible evidence . . . would create a reasonable belief that the defendant

has violated a condition of his [or her] probation.” Rickels, 202 S.W.3d at 763–64 (quoting


1
    See TEX. PENAL CODE ANN. § 36.06(a), (c) (West 2016).

                                                            2
Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)). Assessing the witnesses’

credibility and the weight to be given their testimony is the role of the trial court. In re T.R.S., 115

S.W.3d 318, 321 (Tex. App.—Texarkana 2003, no pet.) (citing Jones v. State, 787 S.W.2d 96, 97

(Tex. App.—Houston [1st Dist.] 1990, pet. ref’d)).

        We examine the evidence in the light most favorable to the trial court’s judgment. Id.

(citing Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983)). We will uphold the

revocation if the State has proven at least one of the alleged violations. Id. (citing Stevens v. State,

900 S.W.2d 348, 351 (Tex. App.—Texarkana 1995, pet. ref’d)). Here, we conclude that the State

proved each of the five violations.

        Cynthia Ware, with the Hunt County Community Supervision and Corrections

Department, testified in the adjudication proceeding. Ware testified that the letter of apology

Bayes was ordered to write to Officer Maloy never materialized,2 though Bayes had been told to

do so and was reminded twice. She also testified that Bayes completed none of the community

service hours that he was ordered to have performed. To her knowledge and the records she had,

Bayes never reported as required. Ware also testified that, on December 5, 2017, she received

reports that Bayes had been drinking and was making threats to “dust the [Hunt County community

supervision] office.”       The Hunt County community supervision office contacted Bayes

December 5 and directed him to report for a urinalysis, but he failed to report December 5 or 6, as

requested. A report to Bayes’ community supervision officer from the Police Department of



2
 Ware actually testified that Bayes was to give the letter he was to have written to the community supervision
department for delivery to Maloy, but that it was never delivered.
                                                      3
Onalaska, Texas, the community in Polk County in which Bayes lived, in connection with the

report that Bayes had been drinking, indicated that, on December 5 or 6, 2017, Bayes was

“extremely intoxicated.” His threat to “dust” the Hunt County community supervision office was

actually reported as Bayes’ statement “that he was going to report and dust [his community

supervision officer] and the entire office” in Hunt County.

       Jenny Tillery testified that she received numerous telephone calls from Bayes over a three-

or four-day period around December 5, 2017, during which he seemed to her to be inebriated and

made threats to Tillery and her husband, Spencer Williams, to hurt or kill them. Mr. Williams also

testified to Bayes’ threats and intoxication.

       The trier of fact, in this case the trial court, “is the sole judge of the credibility of the

witnesses and of the strength of the evidence.” Fuentes v. State, 991 S.W.2d 267, 271 (Tex. Crim.

App. 1999). The fact-finder may choose to believe or disbelieve any portion of the witnesses’

testimony. Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986).

       Based on the foregoing, we find that sufficient evidence existed to support, by a

preponderance of the evidence, the trial court’s findings on each of the five grounds alleged by the

State for Bayes’ adjudication of guilt.

       Because the evidence supported the trial court’s finding that the violations occurred, the

court had sufficient grounds on which to adjudicate Bayes’ guilt and revoke his community

supervision. See Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980). The

trial court did not abuse its discretion when it adjudicated Bayes’ guilt, revoked his deferred

adjudication community supervision, and sentenced him to ten years’ confinement.

                                                 4
      We affirm the trial court’s judgment.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:      July 2, 2018
Date Decided:        July 3, 2018

Do Not Publish




                                                 5